Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “profiling a plurality of existing data structures to generate existing profile metadata; identifying a data quality level assigned to the plurality of existing data structures” in combination with “profiling the new data structure to generate new profile metadata”, “determining a data quality level for the new data structure by comparing the new profile metadata to the existing profile metadata”, and “generating a plurality of customized data quality tests for the new data structure based on the determined data quality level for the new data structure”, as outlined in independent claims 1 and 18.
Prior art was not found that explicitly teaches or fairly suggests “analyze the plurality of existing data structures to determine data quality tests associated with the existing profile metadata” in combination with “identify a change in profile metadata for a first existing data structure of the plurality of existing data structures indicative of an update to the first existing data structure”, “reprofile the first existing data structure to generate new profile metadata”, and “generate a plurality of customized data quality tests for the first existing data structure based on the new profile metadata and the data quality tests associated with the existing profile metadata”, as outlined in independent claim 15.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113